 Case 16-01178          Doc 247        Filed 09/01/21 Entered 09/01/21 15:45:42               Desc Main
                                       Document      Page 1 of 11



                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS
                                          EASTERN DIVISION

  In re

  BT PRIME LTD.,                                          Chapter 11
                                                          Case No. 15-10745-FJB
                           Debtor

  BT PRIME LTD.,

                           Plaintiff

  v.
                                                          Adversary Proceeding
                                                          No. 16-1178
  BOSTON TECHNOLOGIES POWERED
   BY FOREXWARE LLC, f/k/a
   FOREXWARE LLC,
  CURRENCY MOUNTAIN HOLDINGS
   LIMITED, f/k/a FOREXWARE
   MALTA HOLDINGS LTD.,
  FXDIRECTDEALER, LLC,
  FXDD MALTA LTD.,
  CURRENCY MOUNTAIN HOLDINGS
   LLC,
  NUKKLEUS, INC.,
  NUKKLEUS BERMUDA LIMITED, and
  CURRENCY MOUNTAIN HOLDINGS
   BERMUDA, LTD,

                                  MEMORANDUM OF DECISION ON
                              MOTION FOR PARTIAL SUMMARY JUDGMENT

          This adversary proceeding is before the Court on a motion by five defendants for summary

judgment on five counts of the Amended Complaint. I address them in the order presented.

SUMMARY JUDGMENT STANDARD

          A party is entitled to summary judgment only upon a showing that there is no genuine dispute

of material fact and that, on the uncontroverted facts, the movant is entitled to judgment as a matter of

law. FED. R. CIV. P. 56(a). A dispute is “genuine” if the evidence would permit a rational factfinder to
 Case 16-01178            Doc 247     Filed 09/01/21 Entered 09/01/21 15:45:42                   Desc Main
                                      Document      Page 2 of 11



resolve the issue in favor of either party. Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st

Cir. 1990), citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). “A fact is material if it carries

with it the potential to affect the outcome of the suit under the applicable law.” Santiago–Ramos v.

Centennial P.R. Wireless Corp., 217 F.3d 46, 52 (1st Cir. 2000) (quoting Sánchez v. Alvarado, 101 F.3d

223, 227 (1st Cir. 1996)). The court must view the evidence in the light most favorable to the nonmoving

party and draw all reasonable inferences in that party’s favor. Noonan v. Staples, Inc., 556 F.3d

20, 25 (1st Cir. 2009).

COUNT XVI

          In Count XVI of the Amended Complaint, plaintiff and reorganized chapter 11 debtor BT Prime

Ltd. (“the Debtor,” or “the plaintiff”) seeks declaratory relief against three defendants, Currency

Mountain Holdings Bermuda, Ltd. (“CMH Bermuda”), Nukkleus, Inc. (“Nukkleus”), and Nukkleus

Bermuda Limited (“Nukkleus Bermuda”) (collectively, the “Nukkleus Defendants”): specifically that each

is jointly and severally liable with the other five defendants (collectively, the “Forexware Defendants”)

for any liability the latter are determined in this adversary proceeding to have to BT Prime. The theory of

liability, as articulated in the caption of Count XVI, is that the business being carried on by the Nukkleus

Defendants is a mere continuation of the business of the Forexware Defendants. The Debtor now

contends that the facts articulated in Count XVI would also support relief under a theory of de facto

merger.

             a. Statute of Limitations

          The Nukkleus Defendants seek summary judgment as to Count XVI on two grounds. The first is

that Count XVI is time-barred by the applicable statute of limitations. They contend that the state whose

law governs this count is Delaware; that under Delaware law, the statute of limitations for successor

liability claims is three years (for which they cite, without explanation, Del. Code Ann. tit. 10, § 8106);

that this cause of action accrued on May 24, 2016, the date of the asset purchase agreement pursuant


                                                       2
    Case 16-01178        Doc 247      Filed 09/01/21 Entered 09/01/21 15:45:42                    Desc Main
                                      Document      Page 3 of 11



to which the Nukkleus Defendants acquired and allegedly are carrying on the business of the Forexware

Defendants, and therefore that the three-year limitations period expired on May 24, 2019, before the

date on which the complaint in this adversary proceeding was amended with Count XVI; and that Count

XVI does not relate back to the filing of the original complaint. The Debtor responds that this count is

governed by Massachusetts law, not Delaware law; that, in any event, this count relates back to the date

of the original complaint and therefore is not untimely; and, in the alternative, that Count XVI should be

viewed as an equitable claim to enforce a judgment, subject to a 20-year limitations period.

        The first step is to address the choice of law question, to determine which state’s law governs

Count XVI. The Court has addressed the choice of law once before in this adversary proceeding, albeit

not as to the present count; Count XVI and its defendants were added to this adversary proceeding only

later. At that earlier juncture, the Court was addressing the Rule 12(b)(6) motions of the initial four

Forexware Defendants. No party had expressly addressed the choice of law issue as to the counts that

did not arise under the Bankruptcy Code. 1 The moving parties had framed their arguments entirely

under Massachusetts law, and the Debtor had responded in kind. Each party had thus implicitly taken

the position that the counts in issue were governed by Massachusetts law. The Court stated:

                   In view of the parties’ positions and agreement on the issue, and
                   because it appears from the alleged facts that the Commonwealth of
                   Massachusetts has been the center of the Debtor’s activities (conducted
                   first through BT Prime and later through Forexware) at all relevant
                   times, I hold that Massachusetts law governs as to Counts I-IV, IX, and
                   XV.

That ruling did not apply to the present Count XVI. Nor was it meant to bind defendants not yet joined in

this proceeding.




1
 Jurisdictions having connections of which the Court has been made aware include Massachusetts, New York,
Delaware, Malta, Bermuda, the British Virgin Islands, the United Kingdom, and Japan. The License Agreement,
attached to and incorporated by reference into the Complaint provides that its validity, construction, and
performance shall be governed by Massachusetts law. The initial APA, also attached to and incorporated by
reference into the Complaint, states that it shall be governed and construed in accordance with New York law.

                                                        3
 Case 16-01178         Doc 247        Filed 09/01/21 Entered 09/01/21 15:45:42                Desc Main
                                      Document      Page 4 of 11



        The Debtor argues that the Court should judicially and equitably estop the Nukkleus Defendants

from now advancing a position different from that which the Forexware Defendants advanced earlier.

The argument fails because the Nukkleus Defendants were not among the defendants who earlier urged

the application of Massachusetts law. It makes no difference that the Nukkleus Defendants are under

common control with the other defendants and are represented by the same firm as represented two of

them in that matter. Moreover, the earlier position was taken as to other counts, not Count XVI; the

governing law may vary according to the nature of the count. The new defendants are entitled to be

heard regarding the law that governs Count XVI.

        The Nukkleus Defendants urge the Court to follow Massachusetts conflict of laws principles,

which they contend would require application of Delaware law. They do not explain why this court

should follow Massachusetts conflict of laws principles. In diversity cases, federal courts must apply the

choice-of-law rules of the forum state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61 S.Ct.

1020, 1021, 85 L.Ed. 1477 (1941); Putnam Resources v. Pateman, 958 F.2d 448, 464 (1st Cir. 1992). But

this adversary proceeding arises in the federal courts’ bankruptcy jurisdiction, under 28 U.S.C. § 1334(b)

via 28 U.S.C. § 157(a) and (b), not in diversity. Perhaps the diversity rule should apply also in bankruptcy,

but that is by no means clear. I have searched in vain for guidance on the issue or, barring any, for

federal choice-of-law principles.

        Still, the actual choice-of-law principles being urged upon me, though derived from

Massachusetts law, which itself looks to the Restatement (Second) of Conflict of Laws, § 6, would likely

be sound law even if, exercising bankruptcy jurisdiction, a federal court were obligated to apply choice-

of-law principles of its own. In other words, it likely makes no difference whether I follow Massachusetts

law or apply federal choice of law principles. In either event, I would take my bearings largely from the

Restatement (Second) of Conflict of Laws and the considerations that the Massachusetts Supreme

Judicial Court would bring to bear.


                                                      4
 Case 16-01178          Doc 247      Filed 09/01/21 Entered 09/01/21 15:45:42                    Desc Main
                                     Document      Page 5 of 11



        The Court of Appeals has summarized the Massachusetts approach as follows:

                Massachusetts courts take a flexible interest-based approach to conflict of
                laws issues and will consider a wide variety of factors in choosing the
                applicable law. Cosme v. Whitin Mach. Works, Inc., 417 Mass. 643, 632
                N.E.2d 832, 834 (1994). These factors include those listed in the
                Restatement (Second) Conflict of Laws: (1) the needs of the interstate and
                international system, (2) the policies of the forum, (3) the policies of other
                interested jurisdictions, (4) the protection of justified expectations, (5) the
                basic policies underlying the particular field of law, (6) certainty,
                predictability and uniformity of result, and (7) ease of applicability. Bushkin
                Assocs., Inc. v. Raytheon Co., 393 Mass. 622, 473 N.E.2d 662, 669 (1985)
                (citing Restatement (Second) Conflict of Laws § 6 (1971)). They also include
                factors proposed by conflict of laws commentators: (1) predictability, (2)
                maintaining interstate and international order, (3) simplifying the judicial
                task, (4) advancing the interests of the forum, and (5) applying the better
                legal rule. Bushkin Assocs., 473 N.E.2d at 670 n. 7 (citing Leflar, American
                Conflicts Law § 109, at 195 (3d ed.1977)). The SJC has indicated that it
                “feel[s] free ... to borrow from any of the various lists to help focus ...
                attention on the considerations particularly relevant to the case....” Bushkin
                Assocs., 473 N.E.2d at 670.

Millipore Corp. v. Travelers Indem. Co., 115 F.3d 21, 30 (1st Cir. 1997). This is high-level guidance. At a

middle level, the Nukkleus Defendants also cite to § 145 of the Restatement (Second), which articulates

general principles specific to tort claims, Count XVI being a species of business tort:

                (1) The rights and liabilities of the parties with respect to an issue in tort
                are determined by the local law of the state which, with respect to that
                issue, has the most significant relationship to the occurrence and the
                parties under the principles stated in § 6.

                (2) Contacts to be taken into account in applying the principles of § 6 to
                determine the law applicable to an issue include:
                        (a) the place where the injury occurred,
                        (b) the place where the conduct causing the injury occurred,
                        (c) the domicil, residence, nationality, place of incorporation and
                        place of business of the parties, and
                        (d) the place where the relationship, if any, between the parties is
                        centered.
                These contacts are to be evaluated according to their relative importance
                with respect to the particular issue.

Restatement (Second) of Conflict of Laws § 145 (1971). Section 145 has been followed in Massachusetts.

See Cosme v. Whitin Mach. Works, Inc., 417 Mass. 643, 649 (1994), and is useful in applying the


                                                      5
 Case 16-01178             Doc 247      Filed 09/01/21 Entered 09/01/21 15:45:42                Desc Main
                                        Document      Page 6 of 11



Restatement’s general rules to tort claims in particular. It would have the court apply the law of that

state that has “the most significant relationship to the occurrence and the parties under the principles

stated in § 6,” determined according to certain contacts.

             Against this backdrop, the Nukkleus Defendants ask the Court to apply Delaware law for the

following reasons: (i) that Count XVI is about an Asset Purchase Agreement (APA) between Nukkleus,

which is a Delaware corporation, and Forexware US, which is a Delaware limited liability company; (ii)

that Delaware law should apply to a dispute where a contract that was primarily negotiated by Delaware

entities is at issue; (iii) that the law of the state of incorporation should apply to disputes over the

internal workings of a corporation; (iv) that Delaware has a strong interest in resolving disputes involving

the ownership of shares in, and the governance of, corporations formed under its laws; (v) that

Delaware has a strong interest in the effective administration of the law governing corporations and

limited partnerships formed under its laws; (vi) that Delaware has a strong interest in seeing that

companies and corporations formed under its law have disputes resolved in a predictable manner; and

(vii) that a court should look to the law of the state of incorporation to determine a corporation’s

liability.

             For the following reasons, I find none of these contacts to Delaware and interests of Delaware to

be weighty or compelling. First, contrary to reasons (i) and (ii) above, Count XVI is not about the APA and

is not a contract dispute; the APA figures into Count XVI not as the subject of dispute between the

parties to it but as the means by which two defendants cooperated in further alienating from the

plaintiff Debtor certain assets, business, and value to which the creditors of the Debtor have a better

claim. The business that those creditors did with the Debtor, and the business that the Nukkleus

Defendants are alleged to continue to carry on, was and continues to be centered in Massachusetts.

The next four reasons, (iii) through (vi), do not apply because Count XVI is not about the internal

workings of, corporate governance of, or ownership of shares in the Delaware-incorporated entities,


                                                        6
    Case 16-01178        Doc 247       Filed 09/01/21 Entered 09/01/21 15:45:42                    Desc Main
                                       Document      Page 7 of 11



Nukkleus and Forexware US. It is about the effects of their transaction on the Debtor and its creditors.

And reason (vii), that “Massachusetts law requires that a court look to the law of the state of

incorporation to determine the corporation’s liability,” is a deceptively incomplete quote from a

decision of the District Court. What the District Court in fact said was, “Massachusetts law requires that

a court look to the law of the state of incorporation to determine the corporation's liability to its

stockholders or creditors.” Hoffman v. Optima Sys., Inc., 683 F. Supp. 865, 872 (D. Mass. 1988) (emphasis

added). With its omitted words restored, it is clear that the cited language does not apply here, where

the matter at issue is not the liability of the corporation to its stockholders or creditors.

        In short, the Nukkleus Defendants have advanced no significant Delaware contacts of the Count

XVI tort claim. Section 145 of the Restatement (Second) of Conflict of Laws requires that I apply the law

of the state with the most significant relationship to the occurrence and the parties, taking into account

(a) the place where the injury occurred, (b) the place where the conduct causing the injury occurred, (c)

the domicil, residence, nationality, place of incorporation and place of business of the parties, and (d)

the place where the relationship, if any, between the parties is centered. In view of the numerosity of

the parties, and the high diversity to their places of incorporation and business, the Court earlier

focussed instead on factors (a), (b), and (d), to arrive at its conclusion that Massachusetts law should

govern, as the center of the Debtor’s activities and as such, as the center of the business that the Debtor

alleges was appropriated first by the Forexware Defendants and then by the Nukkleus Defendants. The

Nukkleus Defendants have adduced no basis for concluding otherwise as to Count XVI. Their motion for

summary judgment on the statute of limitation, based on a Delaware statute of limitations, is contingent

on the application of Delaware law. 2 Having determined that they have failed to establish the




2
 In its reply brief, the Nukkleus Defendants argue that even if Massachusetts law governs, Count XVI is barred by a
three-year Massachusetts state of limitations. As the argument was made in a reply brief, one to which no
response is required, the Court cannot treat it as part of the motion.

                                                         7
 Case 16-01178          Doc 247       Filed 09/01/21 Entered 09/01/21 15:45:42                Desc Main
                                      Document      Page 8 of 11



applicability of Delaware law, I need not address the further issues of relation back and the Debtor’s

alternate characterization of its claim.

            b. Continuation of the Transferor

        The Nukkleus Defendants next argue that they are entitled to summary judgment on Count XVI

because, in order to establish successor liability on the mere continuation theory, it is necessary to

prove that, after the transfer of assets, the transferor ceased to exist, such that only one business, that

of the transferee, continued after the transfer; but it is undisputed, they contend, that after the transfer

of the Debtor’s business from Forexware to the Nukkleus Defendants, Forexware continued in business.

The Debtor responds, correctly, that the allegations of Count XVI support the imposition of successor

liability on a de facto merger theory, and that evidence of the continuation of Forexware after the

transfer is not necessarily inconsistent with success on that theory. As the Court stated earlier, the test

is whether “the parties achieved what amounts to a merger in a way which was inequitable to the

seller’s creditors.” Nat'l Gypsum Co. v. Cont'l Brands Corp., 895 F. Supp. 328, 342 (D. Mass. 1995). “Each

case must be decided on its specific facts and circumstances.” Cargill, Inc. v. Beaver Coal & Oil Co., 424

Mass. 356, 362 (1997). No one factor is essential to a determination of liability for a de facto merger.

Nat'l Gypsum Co., 895 F.Supp. at 342. The argument of the Nukkleus Defendants, even if correct as to

the fact of continuation to an appreciable extent, cannot establish that they are entitled to judgment on

Count XVI as a matter of law.

COUNTS VII, XI, AND XII

        In Counts VII, XI, and XII, the Debtor seeks to recover certain transfers from defendant FXDD

Malta as preferential and constructively fraudulent under 11 U.S.C. §§ 547 and 548(a)(1)(B). By this

motion for summary judgment, FXDD Malta seeks summary judgment as to each of these counts on the

basis of the affirmative defenses in 11 U.S.C. §§ 546(g) and 548(d)(2)(D). Subsection 546(g) creates a

safe harbor for certain transfers. It states:


                                                     8
 Case 16-01178         Doc 247        Filed 09/01/21 Entered 09/01/21 15:45:42                 Desc Main
                                      Document      Page 9 of 11



                Notwithstanding sections 544, 545, 547, 548(a)(1)(B), and 548(b) of this
                title, the trustee may not avoid a transfer made by or to (or for the
                benefit of) a swap participant or financial participant, under or in
                connection with any swap agreement and that is made before the
                commencement of the case, except under section 548(a)(1)(A) of this
                title.

11 U.S.C. § 546(g). This is an affirmative defense to avoidance under § 548(a)(1)(B) and § 547. It requires

the defendant to prove, as to each challenged transfer, that it was made by, to, or for the benefit of a

swap participant or financial participant, under or in connection with any swap agreement, and that it

was made before the commencement of the case. Subsection 548(d)(2)(D) is also an affirmative

defense to avoidance under § 548. It states that, in § 548, “a swap participant or financial participant

that receives a transfer in connection with a swap agreement takes for value to the extent of such

transfer[.]” 11 U.S.C. § 548(d)(2)(D). It requires proof of virtually the same elements as does § 546(g).

        When an affirmative defense is advanced as a basis for summary judgment, the defendant, as

the party who would bear the burden of proof at trial, must support its motion with evidence as to each

essential element of the defense and show as to each that that there is no genuine dispute of fact. The

court must view all evidence in the light most favorable to the nonmoving party and indulge all

inferences favorable to that party.

        FXDD Malta must show as to each transfer that it was made under or in connection with “any

swap agreement.” Swap agreement is a defined term whose sprawling definition includes many types of

agreements that are swap agreements per se (listed in subsection (53B)(a)(i)), other agreements that

are “similar to” those enumerated and otherwise satisfy subsection (53B)(a)(ii), and any security

agreements related to any agreement in clause (i) through (v) of subsection (53B)(a). See 11 U.S.C. §

101(53B). As a preliminary matter, it is incumbent on a party invoking a swap agreement defense to

specify how it contends this definition of swap agreement is satisfied. FXDD Malta has failed to do so. It

has quoted certain parts of the definition to the Court—specifically, those in subsections (53B)(a)(i)(II)

and (III), (53B)(a)(ii) (similar to), and (53B)(a)(vi) (security agreement related to)—but has not indicated

                                                      9
    Case 16-01178        Doc 247        Filed 09/01/21 Entered 09/01/21 15:45:42                     Desc Main
                                        Document      Page 10 of 11



which of these (and which parts of these), if any, it is relying on. 3 It is not the court’s duty to guess at

how a defendant is building its case, and the Court can hardly expect the Plaintiff to address a defense

not fully articulated. This alone would require denial of summary judgment as to these counts, but there

are at least two further reasons.

         First, the customer agreement that FXDD Malta contends is the swap agreement pursuant to

which the transfers in question were made is not, at least on its face, one to which BT Prime is a party.

Also, FXDD Malta contends that the agreement on which it is relying is one of August 4, 2014, but the

agreement it has adduced is dated April 8, 2014. And the deposition testimony of George Popescu that

is cited to establish that he was a director of BT Prime on the date of execution of this agreement in fact

establishes his directorship as of January 2015. Perhaps FXDD Malta can remedy these problems at trial.

For now, there is a genuine issue of material fact as to the existence of a swap agreement with BT Prime.

         Second, it is not enough just to adduce the alleged 33-page agreement. FXDD Malta is obligated

to identify the portions and features of the agreement that it contends make it a swap agreement and

specify how they make it a swap agreement. Again, it is not the court’s job to make the defendant’s

case for it.

         These deficiencies in the motion make it unnecessary for the Court to address the other issues

raised by the Debtor in opposition. The Court will deny summary judgment as to Counts VII, XI, and XII.

COUNT XIII

         In Count XIII, the Debtor seeks turnover from (among others) FXDD Malta under 11 U.S.C. § 542

of $1.3 million that was in the Debtor’s FXDD Trading Account on February 3, 2015. FXDD Malta seeks

summary judgment as to this count on the basis of evidence that the monies in issue had been placed in

the Debtor’s account by a third party, Boston Prime. On the basis of this evidence, FXDD Malta would


3
  In addition, if FXDD Malta is relying on one or more of the per se agreements in subsection (53B)(a)(i), it must
specify whether it contends that its agreement is a per se agreement or merely that, for purposes of subsection
(53B)(a)(ii), its agreement is similar to the cited per se agreement.

                                                         10
 Case 16-01178         Doc 247      Filed 09/01/21 Entered 09/01/21 15:45:42               Desc Main
                                    Document      Page 11 of 11



have the Court conclude that the funds belonged to Boston Prime, not to the Debtor. It would follow

that the funds were not the Debtor’s when it later filed its bankruptcy petition and therefore are not

subject to turnover under § 542.

        The Court will deny summary judgment as to this count because, from the alleged fact that the

funds had been placed in the Debtor’s account by Boston Prime, it does not follow as a matter of law

that the funds belonged to Boston Prime and not the Debtor. FXDD Malta cites no law for that

proposition and no evidence as to the circumstances and terms under which the alleged transfer by

Boston Prime was made.

CONCLUSION

        For the above reasons, a separate order will enter denying the motion for summary judgment.



Date: September 1, 2021                          _______________________________
                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge




                                                   11
